Exhibit 10.1(z)

RETIREMENT AGREEMENT AND RELEASE

AGREEMENT made as of January 14, 2008 (the “Retirement Date”), by Richard Carney
(“Mr. Carney”) and Sensient Technologies Corporation (the “Company”).

WHEREAS Mr. Carney will retire from his employment with the Company on
August 15, 2008 (the “Retirement Date”); and

WHEREAS Mr. Carney and the Company desire to resolve all aspects of their
employment relationship and to provide in writing for certain compensation and
benefits to Mr. Carney in excess of those to which he would otherwise be
entitled by law.

NOW, THEREFORE, IN CONSIDERATION OF the mutual promises hereinafter set forth,
the sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Resignation; Retirement. Effective as of the date hereof (the “Effective
Date”), Mr. Carney resigns from the office of Vice President-Administration of
the Company and becomes an employee on inactive status until the Retirement
Date, at which time he will retire from the Company.

2. Compensation and Benefits. Subject to Mr. Carney’s compliance with the terms
and conditions of this Agreement, the Company will provide the compensation and
benefits set forth in this Section 2. Except as set forth in this Section 2 or
as required by applicable law or regulation, Mr. Carney will not receive or
participate in any further compensation or benefit from the Company.

 

  2.1 Compensation. For the period from the Effective Date through the
Retirement Date (the “Compensation Period”), the Company will make payments to
Mr. Carney at the semi-monthly rate of Twelve Thousand Seven Hundred Sixty-Two
Dollars and Fifty Cents ($12,762.50), in accordance with the Company’s standard
payroll practices.

 

  2.2 Incentive Compensation Plan. On or before February 29, 2008, Mr. Carney
will be paid an amount equal to the bonus award to which he is entitled under
Incentive Compensation Plan for Elected Corporate Officers (the “Incentive
Plan”) for fiscal year 2007. Mr. Carney shall not be eligible for any further
participation in the Incentive Plan.



--------------------------------------------------------------------------------

  2.3 Medical Benefits. Until the Retirement Date, Mr. Carney will continue to
receive medical, dental and vision coverage as provided to employees of the
Company. Upon retirement, if Mr. Carney elects to receive medical, dental and
vision coverage in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) for himself and his eligible dependents,
that coverage will be provided at the non-employee rate during the 18-month
COBRA period. Mr. Carney will be eligible to participate in medical insurance
plans generally available to the Company’s retirees from time to time if and to
the extent permitted by the terms and conditions of such plans.

 

  2.4 ESOP/Savings Plan. Mr. Carney will not be eligible to participate in the
Company’s contributions to the Sensient Technologies Corporation Retirement
Employee Stock Ownership Plan (“ESOP”) or the Sensient Technologies Corporation
Savings Plan (“Savings Plan”) after the Effective Date.

 

  2.5 Automobile. The Company will transfer to Mr. Carney clear title to the
automobile currently provided by the Company for his use, if so requested by
Mr. Carney, at a purchase price equal to its fair market value as determined by
the Company. On or before January 31, 2008, Mr. Carney will either pay the
purchase price to the Company or return the automobile to the Company.

 

  2.6 Stock Options and Restricted Stock. As of the Retirement Date,
Mr. Carney’s rights with respect to stock options and restricted stock will be
as provided in the applicable stock option plan or restricted stock plan for
employees who have terminated employment through retirement.

 

  2.7 SERP. Mr. Carney will be eligible to receive retirement benefits under the
Company’s Supplemental Executive Retirement Plan, subject to all the terms and
conditions thereof and applicable law.

 

  2.8 Vacation. On the Retirement Date, the Company will pay Mr. Carney all
accrued vacation pay.

 

2



--------------------------------------------------------------------------------

  2.9 Change of Control. Mr. Carney’s rights under the Change of Control and
Severance Agreement terminate as of the Effective Date.

3. Deductions. The Company will deduct from payments made under this Agreement
any federal, state or local withholdings or other taxes or charges which the
Company is from time to time required to deduct under applicable law, and all
amounts payable to Mr. Carney under this Agreement are stated herein before any
such deduction(s).

4. Releases.

Release by Mr. Carney. In consideration of the Company’s agreement to provide
Mr. Carney compensation and benefits in excess of those to which he would
otherwise be entitled by law and of the release set forth in subsection 4.2
below, Mr. Carney, an adult individual, for himself, his heirs, personal
representatives, successors and assigns, does hereby remise, release and forever
discharge the Company and all its past, present and future officers, directors,
agents, employees, shareholders, partners, employee benefit plans, insurers,
attorneys, divisions, parent corporations, subsidiary corporations, affiliated
corporations, successors, assigns and all persons acting by, through, under or
in concert with any of them (such entities and individuals are referred to
hereinafter collectively as the “Released Parties”) of and from any and all
manner of action or actions, cause or causes of action, suits, debts, covenants,
contracts, agreements, judgments, executions, claims, demands and expenses
(including attorneys’ fees and costs) whatsoever in law or equity, whether known
or unknown, which he has had, now has or may have against the Released Parties,
or any of them, for or by reason of any transaction, matter, event, cause or
thing whatsoever occurring prior to or on the date of this Agreement, whether

 

3



--------------------------------------------------------------------------------

based on tort, express or implied contract, or any federal, state or local law,
statute or regulation, specifically including but not limited to (i) any and all
claims arising out of or related to any employment, change in control or other
agreement (whether oral or written) between Mr. Carney and the Company; and
(ii) any and all claims arising out of or related to Mr. Carney’s employment
with the Company, including but not limited to claims under the Wisconsin Family
and Medical Leave Act, the Federal Family and Medical Leave Act, the Wisconsin
Fair Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Americans With
Disabilities Act, the Civil Rights Act of 1991, and the Employee Retirement
Income Security Act, as amended. Nothing in the waiver or release set forth in
this subsection will be construed to constitute any waiver or release by
Mr. Carney of any rights or claims under this Agreement.

Release by the Company. In consideration of the release set forth in subsection
4.1 above, and subject to the limitations stated herein, the Company does hereby
remise, release and forever discharge Mr. Carney of and from any and all manner
of action or actions, cause or causes of action, suits, debts, covenants,
contracts, agreements, judgments, executions, claims, demands and expenses
(including attorneys’ fees and costs) whatsoever in law or equity, whether known
or unknown, which it has had, now has or may have against him, for or by reason
of any transaction, matter, event, cause or thing whatsoever occurring prior to
or on the date of this Agreement, whether based on tort, express or implied
contract, or any federal, state or local law, statute or regulation; provided,
however, that this subsection 4.2 will not constitute a release of Mr. Carney by
the Company for any liability (as defined in Wis. Stat. § 180.0850 (4)) incurred
because Mr. Carney breached or failed to perform a duty he owed to the Company
and the breach or failure constitutes any of the circumstances described in Wis.
Stat. § 180.0851 (2)(a). Nothing in the waiver or release set forth in this
subsection will be construed to constitute any waiver or release by the Company
of any rights or claims under this Agreement.

 

4



--------------------------------------------------------------------------------

5. Entire Agreement. This Agreement supersedes all other agreements or
understandings (whether oral or written) between Mr. Carney and the Company and
constitutes the entire agreement of the parties.

6. Sole Liability. Mr. Carney acknowledges and agrees that the compensation and
benefits stated above constitute the sole liability of the Company to him and
that he will have no right to receive any other compensation or benefits of any
kind except as expressly set forth in this Agreement.

7. Prohibited Activities. To induce the Company to enter into this Agreement and
to protect the Company from unfair competition, Mr. Carney (a) represents and
warrants that he did not engage in any Prohibited Activities prior to the
Effective Date, and (b) covenants that he will not engage in any Prohibited
Activities in the future. If Mr. Carney engages in Prohibited Activities at any
time, then notwithstanding any other terms of this Agreement, the Company’s duty
to provide the compensation and benefits identified in Section 2 above will
automatically terminate and Mr. Carney agrees that he will repay to the Company
as liquidated damages an amount equal to all of the compensation provided to
Mr. Carney by the Company pursuant to Section 2.1 between the date of this
Agreement and the date of such violation, the parties agreeing that such measure
of liquidated damages is reasonable and appropriate and the amount of the
damages the Company would experience as a result of Mr. Carney’s breach of such
obligations would not otherwise be readily calculable. The Company will provide
written notice to Mr. Carney of such violation. Such remedy will be in addition
to any other remedy to which the Company may be entitled. For the purposes
hereof, “Prohibited Activities” means any (i) violation of the provisions of
Section 8 hereof; (ii) inducement or attempted inducement of any employee,
officer, director, sales representative, consultant or other personnel of the
Company, to terminate his or her employment or breach his or her agreements with
the Company; (iii) Disparagement, as defined in Section 19 hereof; or
(iv) Adverse Litigation Assistance, as defined in Section 22 hereof.

 

5



--------------------------------------------------------------------------------

8. Confidential Information. The parties agree that the Company’s customer
lists, long-range plans, budgets, acquisition strategies, procedures,
operations, methods of operation, pricing, financial performance, techniques,
formulas, marketing plans, contemplated product improvements or new product
developments, computer software and programs, proprietary information and other
data relating to aspects of its business (collectively, “Confidential
Information”) are established and protected at great expense and provide the
Company with substantial competitive advantage in conducting its business. The
parties further agree that by virtue of Mr. Carney’s employment with the
Company, he has had and has access to, and is entrusted with Confidential
Information, and that the Company would suffer great loss and injury if he would
disclose this information or use it to compete with the Company. Therefore,
Mr. Carney agrees that he will not, directly or indirectly, either individually
or as an employee, officer, agent, partner, shareholder, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity, use
or disclose, or cause to be used or disclosed, any Confidential Information,
without the Company’s consent. The restrictions set forth in this Section will
apply so long as the Confidential Information has not by legitimate means become
generally known and in the public domain.

9. Company Property. Mr. Carney warrants that on or before the Effective Date,
he returned to the Company all property of the Company then in his possession,
including without limitation Company credit cards, keys, security access cards,
and all records, drawings, manuals, reports, files, memoranda, correspondence,
financial data, vendor and customer lists, papers and documents kept or made by
Mr. Carney in connection with his employment as an employee or officer of the
Company, as well as any copies thereof, in whatsoever form they may be.

10. No Admission of Liability. It is understood and agreed that this Agreement
is intended to provide for the amicable separation of Mr. Carney from employment
with the Company and that neither this Agreement nor the furnishing of the
consideration provided for in this Agreement will be deemed or construed at any
time or for any purpose as an admission of liability by the Released Parties.
Liability for any and all claims for relief is expressly denied by the Released
Parties.

 

6



--------------------------------------------------------------------------------

11. Nondisclosure. Mr. Carney agrees not to disclose the terms of this Agreement
to any person or entity, other than his spouse, attorney or accountant, without
the written consent of the Company.

12. Acknowledgment. Mr. Carney hereby acknowledges and agrees that the
compensation and benefits provided for in this Agreement, including but not
limited to the compensation and benefits described in Section 2 above, are
greater than those to which he is entitled by any contract, employment policy or
otherwise. Mr. Carney further acknowledges that he was and hereby is advised by
the Company to consult with an attorney prior to executing this Agreement, and
he was also advised by the Company that he had at least twenty-one (21) days
within which to consider this Agreement.

13. Governing Law and Forum. This Agreement will be governed by and construed
under the laws of the State of Wisconsin without regard to its conflict-of-laws
principles. Mr. Carney submits to the exclusive jurisdiction and venue of the
state courts located in Milwaukee County, Wisconsin and waives any objection to
such jurisdiction or venue, including any objection that Milwaukee County is an
inconvenient forum.

14. Notices. Any notice or other communication under this Agreement will be
given in writing and sent by certified or registered mail, postage prepaid, or
by FedEx or other overnight delivery service for next-day delivery, to the
following addresses, or such other addresses as the parties shall provide in
accordance with this Section 14:

 

  (a) If to Mr. Carney, then to:

Mr. Richard Carney

389 Church Street

Burlington, WI 53105

 

  (b) If to the Company, then to:

Mr. Doug Arnold

Director - Human Resources

Sensient Technologies Corporation

777 East Wisconsin Avenue

Milwaukee, WI 53202-5304

15. Severability. The provisions of this Agreement are severable. If any
provision is adjudged void, unenforceable or contrary to law, it is the
intention of the

 

7



--------------------------------------------------------------------------------

parties that such provision shall not thereby be terminated, but shall be deemed
amended to the extent required to render it valid and enforceable, such
amendment to apply only in the jurisdiction of the court which has made such
adjudication. The balance of the Agreement nonetheless will remain in full force
and effect; provided, however, that if Section 7 of this Agreement is adjudged
void, unenforceable or contrary to law as a result of any action initiated by or
on behalf of Mr. Carney, the Company will have the option either to terminate
the Agreement in its entirety, in which case the Company will be entitled to the
return of all payments and benefits previously paid or provided hereunder, or to
require that the balance of the Agreement remain in full force and effect.

16. Voluntary Agreement. Mr. Carney acknowledges that he has read this
Agreement, that he is fully aware of its contents and its legal effect, that he
understands all of its terms including the release contained in Section 4.1,
that the preceding paragraphs recite the sole consideration for this Agreement,
that all agreements and understandings between the parties are embodied and
expressed herein, and that he has been afforded ample opportunity to consider
this Agreement and enters into this Agreement freely, knowingly and without
coercion and not in reliance upon any representations or promises made by the
Company or its counsel or the Released Parties, other than those contained
herein.

17. Binding Agreement. This Agreement will be binding upon and inure to the
benefit of Mr. Carney’s personal or legal representatives and heirs and will be
binding upon and insure to the benefit of the Company’s successors and assigns.

18. Right to Revoke. For a period of seven (7) days following the execution of
this Agreement, Mr. Carney may revoke this Agreement, and the Agreement will not
become effective or enforceable until this seven (7) day revocation period has
expired.

19. No Disparagement. Mr. Carney represents and warrants that he has not
heretofore made any comments to the media or to others in any form, including
all internet message postings and all other written and oral media, that are
disparaging, derogatory or detrimental to the good name or business reputation
of any of the Released Parties (“Disparagement”).

20. Post-Employment Inquiries. Mr. Carney will direct persons seeking
information concerning his employment with the Company to send their inquiries,
in

 

8



--------------------------------------------------------------------------------

writing, to the attention of Mr. Doug Arnold, Director - Human Resources. In
accordance with its policy, the Company will limit its response to such written
inquiries to Mr. Carney’s dates of employment, last position held and final rate
of compensation. A copy of any written response by the Company to such an
inquiry will be sent to Mr. Carney.

21. No Reemployment or Reinstatement. Mr. Carney waives any right to
reinstatement to employment or re-employment with the Company. Mr. Carney
acknowledges and agrees that neither the Company nor any of the Released Parties
has any contractual or other obligation to rehire, reemploy or recall him to
employment or to otherwise accept application from or consider him for
employment in the future and Mr. Carney agrees that he will not apply for
employment with the Company or any Released Party.

 

8A



--------------------------------------------------------------------------------

22. No Adverse Litigation Assistance. Mr. Carney represents and warrants that he
has not provided assistance to any person in connection with any claim, lawsuit,
administrative charge or other proceeding brought against any of the Released
Parties (“Litigation Assistance”) and that he will not do so, unless compelled
by court process. Mr. Carney represents and warrants that he is not aware of any
such claim or action that has been filed or is going to be filed against the
Company by any present or former employee of the Company or any other party.
Mr. Carney further agrees that in the event he is served with any subpoena or
other legal process that may require him to take any action prohibited by
Sections 7, 8 or 11 or this Section 22, Mr. Carney will within forty-eight
(48) hours give written notice of said fact to the Company, with a copy of the
subpoena or other legal process, and will cooperate with the Company in any
lawful effort it makes to block or limit the enforceability or scope of such
subpoena or other process; provided, that notice under this Section 22 may be
given by facsimile with a confirming copy by overnight mail.

23. Further Assurances. Mr. Carney will provide such further cooperation as the
Company may reasonably request from time to time in order to carry out the
purposes of this Agreement and to provide for the orderly completion of tasks
and transition of responsibilities.

24. Headings. The headings herein are for reference purposes only and will not
affect in any way the meaning and interpretation of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

            Sensient Technologies Corporation  

/s/ Richard Carney

     

/s/ John L. Hammond

  Richard Carney       John L. Hammond,         Vice President and General
Counsel

 

9